Citation Nr: 1314833	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for an acquired psychiatric disorder identified as major depressive disorder.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for erectile dysfunction.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for gastroesophageal reflux disease (GERD).

4.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for a lumbosacral spine disability identified as degenerative disc disease.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and psychophysiological pain disorder.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for GERD.

8.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease and a Tarlov cyst.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	William Schultz, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1971 to December 1972. 

This matter comes before the Board on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  
In December 2012, the Veteran was afforded a hearing at the RO before the undersigned, who was authorized to elicit testimony via videoconference from the Board's Central Office in Washington, D.C.  38 U.S.C.A. § 7107(c), (e)(2) (West 2002).  At the hearing, the Veteran submitted additional evidence in connection with his appeal, accompanied by a waiver of RO review.  38 C.F.R. §§ 20.800, 20.1304 (c) (2012).

In addition to providing evidence and argument in support of the above-captioned claims, the Veteran testified during his videoconference hearing that his service-connected coccyx fracture and hepatitis C residuals were worse than contemplated by his currently assigned disability ratings.  See Hearing Tr. at 4.  The Board considers the Veteran's contentions to be tantamount to claims for increased evaluations for those service-connected disabilities.  Such claims were previously denied in a June 2006 rating decision, which met with a timely Notice of Disagreement.  However, the ensuing Statement of the Case was not followed by a timely Substantive Appeal.  As such, the Board does not currently have jurisdiction over the Veteran's coccyx fracture and hepatitis C claims.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding that when a Veteran files a timely Notice of Disagreement, but fails to timely file a Substantive Appeal, the overall appeal is untimely).  

Nor does the Board have jurisdiction to consider the other informal claims that the Veteran has presented, in written statements and testimony, during the pendency of his appeal.  Such claims include entitlement to service connection for bowel incontinence, alleged as secondary to coccyx fracture residuals; and service connection for a right arm disorder, to include right wrist tendonitis, right ulnar nerve neuropathy, and right elbow medial epicondylitis.  

Accordingly, as the above claims for increased ratings for coccyx fracture and hepatitis C residuals and for service connection for bowel incontinence and a right arm disorder have been documented in the record, but have not been adjudicated in the first instance, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.

The Board notes in passing that the Veteran's representative indicated at the very end of the December 2012 hearing his belief that the RO has made some "clear and unmistakable errors."  See Hearing Tr. at pp 26-27.  The Board has considered whether by stating as much, the Veteran's representative is raising allegations of clear and unmistakable error (CUE) as indicated under 38 C.F.R. § 3.105(a), with respect to a prior rating decision of record.  Significantly, the Court has consistently held that CUE is a very specific and rare kind of "error," and that any allegation of CUE must be pled with specificity.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  After considering the context of the Veteran's representative's presentation as well as the Veteran's recent submissions, the Board does not believe it was the Veteran's  intent to raise a specific and separate CUE claim at this hearing; rather, the Board finds that the representative's reference to "clear and unmistakeable errors" was simply advanced as argument in support the claims currently before the Board.  Therefore, the Board is not construing a new claim of CUE specific to any prior VA decision at this time.  The Board wishes to make clear that the Veteran is certainly free to file a CUE claim as to a specific decision in the future if he feels that such a claim is warranted.

Turning back to the issues currently on appeal, the Board recognizes that the Veteran's acquired psychiatric disorder claim was originally limited to major depressive disorder.  Similarly, his low back claim was initially construed as encompassing only degenerative disc disease of the lumbar spine.  However, the record reflects that, in addition to those disorders, the Veteran now suffers from a psychophysiological pain disorder and a Tarlov cyst on his lumbar spine, which he also attributes to his active service.  Given those additional diagnoses, the Board finds the narrow construction of the Veteran's psychiatric and low back claims to be inconsistent with the decision of the United States Court of Appeals for Veterans Claims (Court), which held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.').  The Court has further held that a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider 'the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim'); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2012).

While mindful of the above holdings, however, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has ruled that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the 'factual basis' of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court has stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court has determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Applying the dictates of Boggs and Ephraim, the Board finds that, for purposes of reopening with new and material evidence, the Veteran's previously denied psychiatric and low back claims should continue to be construed as service connection for major depressive disorder and degenerative disc disease, respectively.  Conversely, the Board finds that, as such evidence sufficient to reopen those claims has now been received, the remaining issues are more appropriately recharacterized, pursuant to Brokowski, Robinson, and Clemons, as service connection for an acquired psychiatric disorder, which encompasses both major depressive disorder and psychophysiological pain disorder, and service connection for a low back disorder, which specifically includes degenerative disc disease and a Tarlov cyst.    

The issues of service connection for GERD and a lumbar spine disorder, to include degenerative disc disease and a Tarlov cyst, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating action issued in August 2004, the RO denied service connection for an acquired psychiatric disorder identified as major depressive disorder; erectile dysfunction; and GERD.  The Veteran submitted a Notice of Disagreement that was accepted as timely.  However, he did not perfect a timely Substantive Appeal.

2.  In a rating action and Statement of the Case issued in June 2006, the RO concurrently granted service connection for residuals of a coccyx fracture but denied service connection for a lumbosacral spine disorder, identified as degenerative disc disease.  The Veteran did not submit a timely Notice of Disagreement or Substantive Appeal with respect to the denial of his claim.

3.  The evidence received since the above adjudications is new and material as it relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for major depressive disorder, erectile dysfunction, GERD, and degenerative disc disease of the lumbar spine, and, at the very least, triggers the duty to assist by providing a medical opinion.

4.  The Veteran's currently diagnosed major depressive disorder and psychophysiological pain disorder are causally related to his service-connected coccyx fracture residuals.  

5.  The Veteran's currently diagnosed erectile dysfunction is causally related to his service-connected coccyx fracture residuals.  


CONCLUSIONS OF LAW

1.  The August 2004 decision that denied service connection for an acquired psychiatric disorder identified as major depressive disorder; erectile dysfunction; and GERD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  The June 2006 adjudication that denied service connection for a lumbosacral spine disorder identified as degenerative disc disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

3.  The evidence received since the prior final RO decisions is both new and material; therefore, the claims of entitlement to service connection for an acquired psychiatric disorder identified as major depressive disorder; erectile dysfunction; GERD, and a lumbosacral spine disorder identified as degenerative disc disease are all reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The criteria for establishing service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and psychophysiological pain disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

5.  The criteria for establishing service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  To the extent that there may be any deficiency of notice or assistance, to include any inadequate notice under Kent v. Nicholson, 20 Vet. App. 1 (2006), there is no prejudice to the Veteran in proceeding with adjudication of his appeal, given the favorable nature of the Board's decision.

II.  Reopened Claims

The Veteran, in hearing testimony and other documents of record, contends that service connection is warranted for major depressive disorder, erectile dysfunction, GERD, and degenerative disc disease of the lumbar spine.  Significantly, however, the record reflects that previous claims for service connection for all of those conditions were denied in RO rating actions that have achieved finality.  In light of those final decisions, the Board must now consider whether new and material evidence has been presented with respect to each of the Veteran's individual disability claims, as discussed in further detail below.

A. Major Depressive Disorder, Erectile Dysfunction, and GERD

Relevant to the above issues, the Board observes that, in the Veteran's initial petition for service connection for major depressive disorder and erectile dysfunction, he argued that those conditions were respectively related to his hepatitis C and low back disability, for which he also claimed service connection.  He also alleged that both his depression and GERD had directly arisen in service.  

The initial RO adjudicators disagreed with the Veteran's contentions, and determined that neither the in-service nor the post-service evidence of record suggested a nexus between the Veteran's currently diagnosed depression, erectile dysfunction, and GERD and his active duty.  Moreover, the adjudicators determined that, while service connection was warranted for the Veteran's hepatitis C, there was no evidence that this particular disease had either caused or permanently worsened his depression.  The adjudicators further surmised that service connection was not warranted for the Veteran's low back disability, which, in their view, had no bearing on his erectile dysfunction.  

The above conclusions were based, in part, on a review of the Veteran's service treatment records, which revealed that he had fallen and fractured his coccyx during a Marine Corps training exercise.  However, those service records were notably devoid of any complaints or clinical findings pertaining to depression or erectile dysfunction.  In contrast, those records did reflect occasions of in-service treatment for an upset stomach and diarrhea, but indicated that those symptoms appeared to have resolved by the Veteran's December 1972 separation examination.  

In addition to reviewing the Veteran's service records, the RO adjudicators considered reports of VA mental disorders and spine examinations, conducted in June 2004.  Those reports collectively indicated that the Veteran's depression was likely responsible for his erectile dysfunction and was itself attributable to the lower back problems for which he was not then service-connected.  In addition, the adjudicators reviewed a VA digestive examination report, which had also been prepared in June 2004 and indicated that the Veteran's current GERD represented an upper-digestive tract abnormality that was wholly separate from the lower-digestive tract problems he had exhibited in service. 

Based on the above evidence, the RO adjudicators denied the Veteran's claims for major depressive disorder, erectile dysfunction, and GERD.  While the RO's rating decision was dated August 27, 2004, the letter informing the Veteran of that decision was issued on August 31, 2004.  Exactly one year later, on August 31, 2005, he faxed a statement contesting the RO's decision, which was accepted as a timely Notice of Disagreement.  

Thereafter, the record was supplemented with a March 2004 letter from a private psychologist ("Dr. J.R.O."), who attested to the Veteran's history of mental illness and opined that his depression and related psychiatric problems were "the direct result of the physical injuries that he received while serving in the Marine Corps."  Notwithstanding that positive nexus opinion, the RO adjudicators determined that the overall evidence of record still did not warrant service connection for the Veteran's depression.  Accordingly, those adjudicators upheld their previous denial of his depression claim in a June 2006 Statement of the Case.  At that time, they also determined that no additional evidence had been submitted with respect to the Veteran's erectile dysfunction and GERD and, thus, affirmed their previous denial of service connection for those disabilities.

Significantly, the Veteran did not perfect a timely Substantive Appeal and, thus, the RO's denial of his psychiatric, erectile dysfunction, and GERD claims became final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012); see also Roy, 5 Vet. App. at 556.  It follows that those claims may only be reopened through the submission of new and material evidence.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  The Board must make its own inquiry as to whether such evidence has been received as this will determine whether it has jurisdiction to adjudicate the underlying service connection claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Indeed, the Board does not have jurisdiction to consider "[the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The Veteran has supported his petition to reopen his psychiatric disorder claim by resubmitting the March 2004 private clinical opinion.  He also has furnished a November 2012 opinion from a different psychologist ("Dr. K.O."), who indicates that the Veteran's current psychiatric symptoms support a diagnosis of major depressive disorder, which is recurrent and severe but lacking in psychotic features.  Notably, that new psychologist's opinion further indicates that the Veteran's current mental health problems are not only related to his in-service physical injuries but are also causally linked to the coccyx fracture residuals for which he is now service-connected.  

Similarly, the opinion from Dr. K.O. indicates that the pain associated with the Veteran's service-connected coccyx fracture residuals is responsible, at least in part, for his current erectile dysfunction.  In addition, that opinion surmises that the Veteran's erectile dysfunction is also causally related to his depression, while his GERD "may be partly a result of chronic use of over-the-counter anti-inflammatory medications" prescribed to treat his coccyx fracture residuals and other nonservice-connected health problems.  That clinical opinion further points out that the Veteran "complained of gastrointestinal disturbance numerous times while still in the military," but does not explicitly link those in-service complaints to his current disability. 

The Board observes that, as a clinical psychologist, Dr. K.O. is expressly qualified to address the nature and etiology of the Veteran's current mental health problems.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  Conversely, the Board recognizes that this provider is neither a licensed physician nor specially trained in genitourinary or gastrointestinal disorders.  Nevertheless, under current VA law, a non-physician VA health care provider may provide competent medical evidence as long as the examination and opinion itself is not incomplete or otherwise insufficient.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007); 38 C.F.R. § 3.159(a)(1).  No such incompleteness or inadequacy has demonstrated in this case.  Accordingly, the Board finds that Dr. K.O. is also competent to render a medical opinion with respect to Veteran's erectile dysfunction and GERD.  

In making this determination, the Board wishes to emphasize that, at this stage of the analysis, it is only concerned with whether Dr. K.O.'s opinion constitutes new and material evidence sufficient to reopen the Veteran's claims.  Once that low evidentiary bar is met, the opinion in question will be subject to a higher level of scrutiny in considering the merits of those claims. 

In a similar vein, the Board stresses that, while it presumes the opinion of Dr. K.O. to be credible, it does so only for the limited purpose of deciding whether that opinion is new and material.  Justus, 3 Vet. App. at 513.

Having thus established the provisional competence and credibility of Dr. K.O.'s medical opinion, the Board finds that opinion is also new to the extent that it was not previously considered by VA adjudicators.  It is likewise material as it pertains to unestablished facts necessary to substantiate the Veteran's service-connection claims.   

Specifically, Dr. K.O.'s opinion suggests that the Veteran's depression and erectile dysfunction are both casually related to the symptoms associated with the coccyx fracture residuals for which he is now service connected.  Accordingly, that opinion supports the Veteran's psychiatric and erectile dysfunction claims under a secondary theory of entitlement that was not considered by the previous RO adjudicators.  

Moreover, by suggesting that the Veteran's current gastrointestinal problems may also be linked to his coccyx fracture residuals, or directly related to his active service, Dr. K.O.'s opinion supports his claim for service connection for GERD on both a secondary and direct basis.  No such evidence existed at the time of the last final denial of that claim. 

The Board is cognizant that Dr. K.O.'s opinion is somewhat speculative with respect to the Veteran's GERD claim and, thus, may be insufficient, standing alone, to grant that claim on the merits.  Nevertheless, when viewed in tandem with the Veteran's aforementioned testimony regarding a continuity of GERD-related symptoms since service, Dr. K.O.'s opinion is sufficient to trigger the need for a VA examination under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).

In summary, the Board finds that the new evidence detailed above relates to specific facts that were not established at the time of the last final adjudication and, at the very least, are sufficient to meet the low threshold for a VA examination set forth in McLendon, 20 Vet. App. at 81.  See 38 C.F.R. § 3.303 (2012); see also Shade, 24 Vet. App. at 117.  Therefore, the Board finds that the evidence presented is not only new but also material and, thus, sufficient to reopen the Veteran's psychiatric, erectile dysfunction, and GERD claims.  

B. Lumbar Spine Disorder

Turning to the Veteran's claim for service connection for a lumbar spine disorder, the Board observes, at the outset, that the underlying disability was originally characterized as residuals of a back injury/old coccyx fracture.  Following the RO's denial of that claim in January 2004 and August 2004, the Veteran submitted an August 2005 Notice of Disagreement.  Thereafter, the RO issued a June 2006 rating decision granting service connection for the Veteran's coccyx fracture residuals.  Conversely, the RO issued a concurrent Statement of the Case denying VA benefits for a lumbar spine disorder, identified as degenerative disc disease.

Tellingly, the Veteran's initial back/coccyx fracture claim had not encompassed degenerative disc disease, which was first adjudicated in the aforementioned June 6, 2006, Statement of the Case.  Accordingly, the Board finds that Statement of the Case to be tantamount to an initial rating decision with respect to his degenerative disc disease claim.  Indeed, the Federal Circuit has held that such a construction is proper when a veteran claims entitlement to service connection for a diagnosis that was not previously of record.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is to be treated as a new claim, obviating the need for new and material evidence).  

Notwithstanding the above analysis, the record reflects that the Veteran did not respond to the June 6, 2006 Statement of the Case.  Nor did he take any other action that could be construed as a timely Notice of Disagreement with that adjudication.  Rather, he waited just over a year to renew his request for service connection for a lumbar spine disorder.  See Veteran Correspondence dated June 11, 2007.  Accordingly, the Board finds that the June 2006 denial of his lumbar spine claim became final and, thus, a new and material evidence analysis is also required with respect to that issue.

Significantly, the record at the time of the prior adjudication included reports of treatment for degenerative disc disease, but no clinical or lay evidence linking that specific diagnosis to the Veteran's service.  To the contrary, the evidence then of record-specifically, a report of a June 2004 VA spine examination-indicated that the degenerative changes in the Veteran's lower back were more likely related to civilian occupational injuries incurred in 1984 and 1992, several years after the Veteran left service.  There was no evidence rebutting the June 2004 examination findings apart from the Veteran's own blanket assertions, and those of his brother and sister ("L.T." and "R.T.").  The parties jointly attested to the onset of the Veteran's back problems in the wake of the Marine Corps training injury in which he reportedly fell 12 feet from a "slide for life" and fractured his coccyx.  See April 2004 Joint Statement from R.T. and L.T.  This lay evidence was considered in the RO's grant of service connection for the Veteran's coccyx fracture residuals, but was not found to support his claim for VA benefits for any other back-related disorder.

In contrast, the evidence now of record includes testimony from the Veteran, which specifically relates the underlying symptoms of his degenerative disc disease to his documented in-service coccyx fracture.  See Hearing Tr. at pp. 11-12.  In addition, a former Marine who served with the Veteran has submitted a written statement attesting to the in-service and post-service back problems he has endured since falling from the "slide for life."  See October 2012 Statement from "M.L."

Also of record is the aforementioned November 2012 opinion from Dr. K.O., which indicates that the Veteran continues to suffer from degenerative disc disease that has required surgical intervention (a discectomy/laminectomy in August 1993).  Additionally, Dr. K.O.'s opinion indicates that the Veteran has been diagnosed with a Tarlov cyst in the vicinity of his lumbar spine.  That opinion further emphasizes that all of the Veteran's current low back pathology is secondary to his in-service coccyx fracture.  

Submitted in tandem with Dr. K.O.'s opinion, but unaddressed therein, are copies of medical articles discussing the etiology, symptoms, and treatments for coccydynia (tailbone pain), Tarlov cysts, and other lumbar spine abnormalities.  

While a lay person, the Veteran is competent to report symptoms of lower back pain and radiculopathy, which fall within the realm of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Similarly, his fellow Marine is competent to attest to symptoms that he has personally observed in the Veteran.  Moreover, as a licensed health-care provider, Dr. K.O. is deemed qualified not only to offer his lay impressions of the Veteran's low back symptoms but also to render an opinion as to their etiology.  See Cox, 20 Vet. App. at 568-569; 38 C.F.R. § 3.159(a)(1).  Furthermore, the observations of all three parties are presumed credible for the limited purpose of reopening the Veteran's claim.  See Justus, 3 Vet. App. at 513.

The Board finds that the foregoing lay and medical evidence is new, to the extent that it was not considered by the previous RO adjudicators, and is also material insofar as it pertains to specific facts that was not established when the Veteran's lumbar spine claim was last denied.  Specifically, that new evidence suggests that the underlying symptoms of the Veteran's degenerative disc disease and related lower back problems began when he fractured his coccyx in service, thus supporting his claim for service connection on a direct basis.  Moreover, by denoting a shared etiology between the Veteran's degenerative disc disease and his service-connected coccyx fracture residuals, that new evidence also supports his claim on a secondary basis.  Accordingly, the Board finds that such evidence is not only new but also material and, thus, is sufficient to reopen the Veteran's lumbar spine claim.  

The Board's analysis does not end here.  Rather, it must now consider whether the evidence of record supports a grant of one or more of the Veteran's reopened claims.

III.  Service Connection

Before proceeding to the merits of the Veteran's reopened claims, the Board must consider whether he would be prejudiced by a de novo review of those issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that, upon reopening a claim, the Board must consider whether a claimant will be prejudiced by the Board proceeding to de novo review by considering whether the claimant has been given adequate notice of the need to submit evidence or argument and an opportunity to submit such evidence and argument and to address the matter at a hearing); See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Upon due consideration, the Board is confident that such review would not prejudice the Veteran but would rather serve as the means of most expeditiously granting service connection for his acquired psychiatric disorder and erectile dysfunction.   

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted on a presumptive basis for certain chronic diseases, including psychoses, which manifest to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  However, as noted above, the Veteran's currently diagnosed major depressive disorder has not been found to encompass psychotic elements.  Moreover, neither that disorder nor his erectile dysfunction is otherwise tantamount to a chronic disease for which service connection may be established under the presumptive provisions set forth above.

With respect to other theories of entitlement, the Board recognizes that the Veteran has claimed that both direct and secondary service connection are warranted for his acquired psychiatric disorder and erectile dysfunction.  The Board is required to weigh all such theories of entitlement as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Nevertheless, the Board finds that further discussion of the elements of direct service connection is unnecessary as the evidence addressed herein is sufficient to grant the Veteran's claims on a secondary basis.

Secondary service connection may be established for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  In such instance, service connection shall be granted as secondary to the disability for which VA benefits were initially established.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The Veteran may also obtain compensation for the aggravation of a nonservice-connected condition by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail under a theory of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Moreover, any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service connected.  38 C.F.R. § 3.310(b).  

The Board is cognizant that the VA regulation pertaining to secondary service connection was amended, effective October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The revised regulation appears to place a heightened evidentiary burden on claimants seeking service connection based on aggravation.  However, that particular theory has not been raised or established with respect to either of the claims decided herein.  Accordingly, further consideration of the October 2006 amendment is unnecessary in this case.  

In applying the relevant law to the specific facts at issue, the Board has a duty to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  This includes lay evidence, which may be considered competent if furnished by a claimant, or other witness, with knowledge of facts or circumstances perceived through the use of the five senses.  38 C.F.R. § 3.159(a); Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, a layperson may be competent to report on the onset and continuity of his symptomatology.  Id.; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Similarly, a layperson may be competent to report a history of diagnosis if (1) the medical issue is within his realm of knowledge, (2) he is reporting a contemporaneous medical diagnosis, or (3) his testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, a layperson may speak to etiology in such circumstances where nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In this case, the Veteran and his siblings have submitted written statements and testimony in support of his acquired psychiatric disorder and erectile dysfunction claims.  However, none of those parties has demonstrated the expertise to comment on the etiology of the disabilities at issue, which, unlike the cause of the broken leg contemplated in Jandreau, eludes lay observation.  Id.  Moreover, while the Veteran has argued that a correlation exists between each of those disorders and his service-connected disabilities, he does not have the qualifications to draw such a medical conclusion.  To the contrary, the relationship, if any, between the Veteran's acquired psychiatric and erectile dysfunction disorders and his service-connected disabilities, or any other aspect of his active service, is a matter that requires medical expertise to resolve.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that "[a]lthough the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with").  

Accordingly, the Board has elicited multiple medical opinions in connection with the Veteran's claims.  The first such opinions were rendered in June 2004 by a VA psychologist and a VA physician, each of whom reviewed the claims file in its entirety.  

In addition to evidentiary review, the VA psychologist conducted a clinical interview of the Veteran, who reported an extensive history of depression and related psychiatric problems originating in service.  The psychologist also conducted a mental status evaluation, which yielded clinical findings of sadness, irritability, fatigue, and impaired long-term memory, judgment, and motor skills consistent with an Axis I diagnosis of recurrent major depressive disorder under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  Based on those clinical findings, and the other evidence of record, the psychologist opined that the Veteran's depression was predicated on a myriad of post-service factors, including his recent divorce and loss of child custody.  Tellingly, however, that examiner also attributed the Veteran's mental health problems, in part, to the chronic pain that had resulted from his in-service coccyx fracture.  
Conversely, the VA physician who conducted the Veteran's other June 2004 examination declined to attribute his erectile dysfunction to his coccyx fracture residuals or other lumbar spine pathology.  Instead, that examiner opined that the Veteran's symptoms of impotence may be more likely due to his depression.

The record thereafter shows that the Veteran has received ongoing treatment for his depression and has also been diagnosed with an Axis I pain disorder that has both psychological and physical components (psychophysiological pain disorder).  In addition, he has been prescribed medication to treat the symptoms associated with his erectile dysfunction.

Significantly, the most recent pertinent evidence of record is the aforementioned November 2012 opinion from Dr. K.O., who has attributed all of the Veteran's psychiatric disorders, as well as his erectile dysfunction, to the residuals of the coccyx fracture for which he sought treatment in service.  That clinician also opined that a causal link exists between the Veteran's erectile dysfunction and his depressive disorder.   

After careful deliberation, the Board finds the June 2004 VA examination reports and the November 2012 private medical opinion to constitute probative and persuasive evidence in connection with the Veteran's acquired psychiatric disorder and erectile dysfunction claims.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators).

In this regard, the Board considers it significant that the June 2004 VA examiners based their reports on a complete review of the evidence then of record.  Those examiners also commented at length on the Veteran's current mental health and erectile dysfunction symptoms, as well as his in-service history of coccyx fracture and residual pain and depression.  As such, those examiners demonstrated that they were fully informed of the pertinent factual premises at issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In contrast, the Board recognizes that Dr. K.O. does not appear to have based his November 2012 opinion on a review of the Veteran's claims file.  However, such review is not a strict prerequisite for medical opinions, particularly those rendered by private clinicians.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, even without access to the entire evidentiary record, the private clinician has displayed a familiarity with the salient facts of the case.  Indeed, Dr. K.O.'s discussion of the Veteran's coccyx fracture residuals is consistent with the complaints and clinical findings documented in the Veteran's service treatment records.  Likewise, that clinician's findings with respect to the Veteran's extensive mental health problems and his struggle with impotence reflect a thorough understanding of his pertinent post-service medical history.  

Additionally, the Board considers it significant that both the June 2004 VA mental health examiner and Dr. K.O. have been identified as licensed clinicians with expert knowledge of depression and related psychiatric disorders.  Such documented clinical expertise further bolsters the overall evidentiary weight of those examiners' opinions.  See Guerrieri, 4 Vet. App. at 470-71; see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

Conversely, the Board recognizes that Dr. K.O. does not appear to have received training in physical maladies, such as erectile dysfunction.  However, as a licensed psychologist, he is presumed qualified to comment on the psychological underpinnings of the Veteran's genitourinary disorder.  Additionally, the Board considers it significant that Dr. K.O.'s opinion in this regard is buttressed the concurring findings of the June 2004 VA physician, who has been shown to have received specialized medical training.  Id.  

Moreover, while mindful that none of the above examiners has comprehensively addressed the pertinent lay evidence of record, the Board nevertheless finds their opinions to be in concert with such evidence, which includes the current and historical arguments and testimony presented by the Veteran and his siblings.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

Further, the Board observes that neither the June 2004 VA examiners' reports nor Dr. K.O.'s opinion is contradicted by any other evidence of record, clinical or lay.  Moreover, there are no countervailing medical opinions of record.  As such, the Board is prohibited from exercising its own judgment to reach a medical conclusion that diverges from any of those clinicians' opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Having thus established that the June 2004 and November 2012 medical opinions are worthy of reliance, the Board considers those opinions, in tandem with the other lay and clinical evidence of record, sufficient to make a fully informed decision on the Veteran's psychiatric and erectile dysfunction claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Nieves-Rodriguez, 22 Vet. App. at 304 (noting that the probative value of a medical opinion comes from its factual accuracy and rationale, not from the mere fact that the claims file was reviewed).  

Accordingly, the Board finds that the foregoing evidence collectively weighs in favor of granting service connection for an acquired psychiatric disorder (diagnosed as major depressive disorder and a psychophysiological pain disorder), as secondary to the residuals of in-service coccyx fracture.  Similarly, the Board finds that the overall evidence of record supports an award of service connection for erectile dysfunction as secondary to the Veteran's coccyx fracture residuals or, in the alternative, to the depression for which VA benefits are hereby established.  All reasonable doubt has been resolved in the Veteran's favor in making this decision.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder identified as major depressive disorder is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for erectile dysfunction is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for GERD is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a lumbosacral spine disability identified as degenerative disc disease is reopened.  

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and psychophysiological pain disorder, is granted.  

Service connection for erectile dysfunction is granted.


REMAND

Although the Board regrets the additional delay, further development is necessary with respect to the reopened GERD and lumbar spine disorder claims and the issue of entitlement to TDIU.  Specifically, new VA examinations and records procurement are warranted.  38 C.F.R. § 19.9.

I.  VA Examinations

As discussed in the preceding section, the Board has reopened the claim of service connection for GERD based, in part, on Dr. K.O.'s findings that this disorder may be causally related to the Veteran's coccyx fracture residuals.  While the Board has deemed Dr. K.O.'s opinion to be competent and credible for the limited purpose of reopening the Veteran's claim, however, it finds that opinion to be insufficient to grant the claim on the merits.  

In this regard, the Board observes that Dr. K.O.'s finding that the Veteran's GERD may be related to the medications prescribed for his coccydynia (tailbone pain), or otherwise attributable to his service, is patently speculative in nature.  This reduces the overall probative value of the clinician's opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the Board considers it significant that Dr. K.O.-a licensed psychologist-has not demonstrated that he has any training or other experience in gastrological disorders.  Such a lack of relevant medical expertise further undermines the evidentiary weight of that clinician's opinion.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

Additionally, the Board notes that, despite calling attention to the Veteran's in-service treatment for gastrointestinal problems, Dr. K.O. has declined to specifically relate that clinical history to the current diagnosis of GERD.  That omission is striking given that the previous June 2004 VA examiner expressly opined that the Veteran's documented in-service treatment was limited to lower gastrointestinal abnormalities and, thus, unrelated to the GERD that affected his upper gastrointestinal tract.

In light of the foregoing, the Board is unable to determine whether the Veteran's current GERD diagnosis had its onset in service or is otherwise attributable to his active duty.  The Board recognizes that the Veteran himself is of the opinion that such a relationship exists.  However, while competent to provide opinions on some medical issues, such as a diagnosis of tinnitus, the Veteran has not shown that he has the expertise to comment on a more complex clinical mater, such as the etiology of his GERD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the question of whether that current disability is related to his active service requires medical expertise to resolve.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Furthermore, while mindful that the Veteran has presented an account of continuous gastrointestinal problems, emanating from service, such a lay history of continuity of symptomatology is no longer a sufficient substitute for nexus for disabilities, such as GERD, which lie outside the ambit of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Accordingly, as the Board is unable to grant the Veteran's reopened claim based upon the evidence presented, it has no alternative but to remand the issue for a VA examination and etiological opinion.  See 38 C.F.R. § 3.303; McLendon, 20 Vet. App. at 81; see also Shade, 24 Vet. App. at 117.  

The Board also considers it necessary to remand the Veteran's reopened lumbar spine claim for an additional VA examination and etiological opinion.  As discussed previously, the private clinician who rendered the November 2012 medical opinion concluded that the Veteran's degenerative disc disease, Tarlov cyst, and related lower back symptoms all stemmed from his in-service coccyx fracture.  However, just as that clinician did not demonstrate any expertise in gastrological disorders, he also did not show that he had specialized training or knowledge of spine disorders.  See Black, 10 Vet. App. at 284.  Nor did that clinician reconcile his opinion with the countervailing findings of the June 2004 VA spine examiner, who indicated that the Veteran's coccyx fracture residuals were service-related but that his other low back problems were attributable to post-service civilian job injuries.  

The Board recognizes that, in addition to Dr. K.O.'s opinion, the Veteran has submitted medical literature in an attempt to establish an etiological link between his degenerative disc disease, Tarlov cyst, and related back symptoms and his service-connected coccyx fracture residuals.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). However, the literature submitted by the Veteran is not accompanied by the opinion of any medical expert linking the back problems for which VA benefits are currently sought to his service-connected coccyx fracture residuals or other aspect of his service.  Thus, those articles, standing alone, are insufficient to establish the requisite nexus in this case. 

Similarly insufficient are the Veteran's own statements, and those of his fellow retired Marine, regarding ongoing low back symptoms since service.  The Board recognizes that such lay evidence may be enough, in certain cases, to establish a continuity of symptomatology, which may, in turn, satisfy the nexus requirement for arthritic disorders and other diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker, supra.  However, given the evidence of intercurrent low back trauma in this case, the Board finds that the Veteran's overall disability picture is so complex as to necessitate an expert medical opinion.  Indeed, such clinical evidence is needed to resolve whether any current lumbar spine disorder-apart from the coccyx fracture residuals, for which the Veteran is already service-connected-is attributable to his active service.  See 38 C.F.R. § 3.303; McLendon, 20 Vet. App. at 81; see also Shade, 24 Vet. App. at 117.  

II.  TDIU

Turning to the Veteran's TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2012).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

At the time this appeal was certified to the Board, the Veteran was in receipt of a 20 percent rating for hepatitis C, a 10 percent rating for his coccyx fracture residuals, and a 10 percent rating for tinnitus.  His total combined rating was 40 percent.  Therefore, he did not meet the percentage criteria for consideration of a TDIU rating.  38 C.F.R. § 4.16(a) (2012).  Significantly, however, it remains unclear whether the awards of service connection granted herein will render the Veteran eligible for a schedular TDIU.  Similarly, the additional development requested in this Remand may have bearing on whether the Veteran meets the criteria in 38 C.F.R. § 4.16(a) and, thus, affect the outcome of his TDIU claim.  Accordingly, the Board considers the Veteran's TDIU claim to be inextricably intertwined with the issues currently on appeal.  Therefore, consideration of that claim must be deferred pending the assignment of disability ratings for his newly service-connected acquired psychiatric disorder and erectile dysfunction and the readjudication of his GERD and lumbar spine claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for another issue).

Moreover, the Board observes that the Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  Therefore, as his appeal is already being remanded to the AOJ on other grounds, the Board finds that, in addition to the development requested above, he should be afforded a VA examination and opinion to ascertain the current impact of his service-connected disorders on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

III.  VA Records

Additionally, pertinent VA medical records appear to be outstanding.  The most recent VA medical records associated with the Veteran's paper claims file and Virtual VA efolder are dated April 20, 2012.  Those records show that the Veteran was continuing to receive medical care for multiple physical and psychological dishabilles.  Moreover, he has since attested to ongoing treatment for GERD and depression at the VA outpatient clinic in Viera, Florida.  See Hearing Tr. at 16.  In light of the Veteran's testimony, the Board is now on notice of the existence of VA treatment records dated after April 20, 2012, which may be relevant to his appeal.  Accordingly, efforts to obtain such records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

IV.  Private Treatment Records

Private treatment records also appear to be outstanding.  As discussed at length, the Veteran has supported his appeal with medical opinions from two private clinicians, Dr. J.R.O. and Dr. K.O., who predicated their findings on in-person evaluations.  However, it is unclear whether either of those clinicians treated the Veteran on other occasions.  

Similarly, it is unclear whether the complete records associated with the Veteran's August 1993 discectomy/laminectomy, performed by a private surgeon ("Dr. R.H.") at Holmes Regional Hospital in Melbourne, Florida, have been associated with the claims file.  The Board acknowledges that the Veteran provided records pertaining to this surgery during his recent videoconference hearing; and that the claims file also contains previously submitted records from Dr. R.H.  However, it appears from the Board's review that additional records from that surgical provider may be outstanding.  It also appears that records of treatment that the Veteran reportedly received from a private chiropractor, recommended by Dr. R.H., are also missing from the claims file.

In addition, the June 2004 VA spine examination report reflects that. following his 1992 low back injury, the Veteran sought worker's compensation from his civilian employer.  However, no records pertaining to that award, or the medical treatment on which it was predicated, have yet been associated with the claims file.

Accordingly, to ensure that there is a complete evidentiary record upon which to decide the Veteran's appeal, the Board finds that reasonable efforts should be made on remand to secure all pertinent records of private treatment that have not yet been obtained.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of records from Dr. J.R.O., Dr. K.O., Dr. R.H., and the private chiropractor who reportedly furnished treatment for low back problems in 1993.  The Veteran should also be asked to authorize the release of his civilian worker's compensation records, as well as any documentation from other private clinicians who have provided treatment relevant to this appeal.  If the Veteran provides the requested information, the AOJ should make two attempts to obtain the relevant private treatment records or render a formal finding as to why a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 C.F.R. § 3.159(c)(1).  

V.  Social Security Administration (SSA) Records

As a final matter warranting remand, the record reflects that, in March 2004, Dr. J.R.O. recommended that the Veteran apply for SSA compensation due to his incapacitating physical and mental health problems.  However, it is unclear whether the Veteran ever sought such compensation and, if so, whether it was granted.  Because any decision and medical records upon which an award of SSA disability benefits is predicated are potentially relevant in this case, efforts to obtain such records should be made on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all records from the VA outpatient clinic in Viera, Florida, dated since April 20, 2012.  If any records cannot be obtained after reasonable efforts have been exhausted, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain and associate with the claims file the Veteran's complete Social Security Administration records.  If such records are determined not to exist, or are otherwise unavailable, issue a formal determination that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining the necessary authorization from the Veteran, request and associate with the claims file all records of treatment from the following private clinicians:

(A)  "Dr. J.R.O.," a psychologist in Melbourne, Florida, who evaluated the Veteran in March 2004.  

(B)  "Dr. K.O.," a psychologist in Melbourne, Florida, who evaluated the Veteran in November 2012.  

(C)  "Dr. R.H.," a surgeon affiliated with Holmes Regional Medical Center in Melbourne, Florida, who performed the Veteran's August 1993 laminectomy/discectomy and 
administered follow-up care.

(D)  The private chiropractor, recommended by Dr. R.H., who treated the Veteran for low back pain and related symptoms in 1993.

(E)  Any workers compensation records from the Veteran's civilian employer dated from 1992 and 1993.

(F)  Any additional private health-care providers who have treated the Veteran in connection with his pending claims. 

In light of the recent changes to 38 U.S.C.A. § 5103A(b)(2)(B), two attempts should be made to obtain these relevant private treatment records, unless a formal findings can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be documented in the paper claims file and/or the Virtual VA efolder.

If any of the private records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

4.  After the development requested in items 1, 2, and 3 is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed GERD.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following questions:

(A)  Is it at least as likely as not (50 percent probability or greater) that any current diagnosis of GERD had its onset in, or is otherwise related to the Veteran's period of active duty service, to include his documented treatment for in-service stomach problems and/or his in-service coccyx injury?

(B)  Is it at least as likely as not (50 percent probability or greater) that any current diagnosis of GERD was caused or permanently aggravated beyond its natural progression by any of his service-connected disabilities, to specifically include his coccyx fracture residuals, depression and/or hepatitis C?

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he experienced ongoing gastrological symptoms since his period of active service.  

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's own written statements and testimony, the service treatment records containing complaints of upset stomach and diarrhea, the post-service records of treatment for GERD and related symptoms, and the conflicting opinions expressed by the June 2004 VA examiner and the November 2012 private clinician (Dr. K.O.).  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed lumbar spine disorder, to specifically include degenerative disc disease and a Tarlov cyst.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

(A)  Diagnose all current lumbar spine disorders other than the coccyx fracture residuals for which the Veteran is already service-connected.

(B)  State whether it is at least as likely as not (50 percent probability or greater) that any current disorder diagnosed in part (A) had its onset in, or is otherwise related to the Veteran's period of active duty service, to include his in-service coccyx injury and complaints of low back pain.

(C)  State whether it is at least as likely as not (50 percent probability or greater) that any current disorder diagnosed in part (A) was caused or permanently aggravated beyond its natural progression by his service-connected coccyx fracture residuals. 

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he has experienced chronic low back pain and related symptoms since falling in service and fracturing his coccyx.  

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's own written statements and testimony and the service treatment records reflecting treatment for recurrent pain associated with his in-service coccyx fracture.  In addition, the examiner should expressly consider the post-service evidence of civilian low back injuries, incurred in 1984 and 1992; the surgical records pertaining to the Veteran's August 1993 discectomy/laminectomy; and the subsequent records of treatment for low back pain and related symptoms.  The examiner should also review and reconcile the conflicting etiological opinions expressed by the June 2004 VA examiner and the November 2012 private clinician (Dr. K.O.) 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the impact of his service-connected disabilities on his employability.  The claims file should be reviewed by the examiner, and the examination report should note that review.  

Based upon the evidence of record and any additional clinical testing that is deemed appropriate, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected acquired psychiatric disorder (major depressive disorder and psychophysiological pain disorder), erectile dysfunction, coccyx fracture residuals, hepatitis C, and tinnitus, as well as any GERD or lumbar spine disorder found to be service-related, render him unable to secure or follow a substantially gainful occupation.  In promulgating this opinion, it is essential that the examiner assess the occupational impact of the Veteran's service-related disabilities both singularly and in the aggregate, but without consideration of any nonservice-connected disabilities.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


